Citation Nr: 1525779	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  04-15 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran, who served on active duty from October 1966 to July 1968, died in October 2001.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas. Jurisdiction is now with the Nashville RO.

In a decision dated in February 2006, decision, the Board denied the issue of service connection for cause of death.  In June 2006 the appellant filed an appeal with the Court of Appeals for Veterans' Claims (Court); and in a memorandum decision dated in July 2008 the Court vacated the Board's February 2006 decision and remanded the matter for further development. 

In February 2010, following completion of additional development, the Board again denied the issue of service connection for cause of death; and in December 2010 the appellant appealed that decision to the Court.  In a memorandum decision dated in October 2011 the Court vacated the 2010 Board decision and remanded the matter for further development.

In a June 2014 decision, the Board again denied the issue of service connection for the cause of the Veteran's death; and the appellant appealed that decision to the court.  In February 2015, the parties filed a joint motion for remand (JMR) as to the issue and remanded the appellant's claim to the Board for action consistent with the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the findings in the JMR, the Board finds that further development is necessary prior to final adjudication of the appellant's cause of death claim.  

Importantly, the parties agreed that the Board failed to ensure substantial compliance with the July 2012 remand directives.  The Board relied on an inadequate opinion provided by the October 2013 examiner as it did not "'reflect consideration' of twelve specific pieces of evidence listed by the Board, as well as any other evidence 'deemed relevant.'"  

As such, the Board finds that a remand is necessary to obtain a supplemental opinion to the October 2013 opinion.  

Accordingly, the case is REMANDED for the following action:

1.  If available, request that the October 2013 examiner provide a supplemental opinion in this matter.  If the October 2013 examiner is not available, request that another appropriate examiner provide the requested opinion.  

The claims folder/VBMS file should be made available and reviewed by the examiner, with such review noted in the provided examination report.  The examiner should opine 

(a) whether it is likely, unlikely, or at least as likely as not that the Veteran developed clinical manifestations of acute viral hepatitis during his period of active military service and, if so:

(b) indicate if such condition was self-limited and resolved without chronic residual or progressed to a form of chronic viral hepatitis; and

(c) if chronic viral hepatitis was a complication of in-service acute viral hepatitis, opine as to the likelihood chronic viral hepatitis either caused or contributed to cause the Veteran's death.  

The provided medical opinions should reflect consideration of:

(i) the medical and lay evidence of record, including the Veteran's account of symptomatology, as well as that of his family;

(ii) the October 2001 certificate of the Veteran's death; 

(iii) the Veteran's June 1968 separation Report of Medical History and Report of Medical Examination; 

(iv) VA hospital discharge records, dated in October 1979, July 1987, March 1988, April 1988 and May 1988; 

   (v) a July 28, 1988 VA clinical record; 

   (vi) respective July 1992 VA examination reports; 

   (vii) a September 1992 private operation report; 

(viii) an October 1992 private hospital discharge record;

(ix) an April 20, 1993, statement from private physician S. Vera, M.D.; 

(x) the September 5, 2002, and October 16, 2003 statements of a VA hematologist; 

(xi) the October 16, 2003, statement of a VA physician; 

   (xii) the April 2009 VA medical opinion; and 

   (xiii) any other evidence deemed relevant.

The examiner is asked to specifically discuss each of the 12 pieces of relevant evidence listed above to comply with the terms of the Joint Motion.

A clear rationale for all opinions and a discussion of the facts and medical principals involved would be of considerable assistance to the Board.  

It is imperative that the examiner careful responds to all questions posed above.

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




